                                            Case 3:19-cv-07509-SI Document 11 Filed 07/17/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM ANTHONY ROBERTSON,                         Case No. 19-cv-07509-SI
                                   8                      Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9                 v.
                                                                                            Re: Dkt. No. 9
                                  10     SAN FRANCISCO COUNTY SHERIFFS
                                         DEPARTMENT, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          William Anthony Robertson, an inmate at the San Francisco County Jail, filed this pro se

                                  15   civil rights action seeking relief under 42 U.S.C. § 1983. The court dismissed the complaint with

                                  16   leave to amend so that Robertson could attempt to cure several pleading deficiencies. He then filed

                                  17   an amended complaint. The amended complaint is now before the court for review under 28 U.S.C.

                                  18   § 1915A.

                                  19

                                  20                                            BACKGROUND

                                  21          The statement of the claims in the original complaint was very short and conclusory, i.e.,

                                  22   Robertson alleged that he was denied “denied [his] right to due process in the matter of [his]

                                  23   confinement” in the jail and was not “given the rights allotted under the 6th Amendment.” Docket

                                  24   No. 1 at 3.

                                  25          The statement of the claim in the amended complaint is little better. Robertson alleges that

                                  26   he and every other person arrested in the United States for drug related crimes should be treated as

                                  27   prisoners of war because “all programs for drug addicts were taken away at a state level due to the

                                  28   war on drugs signed into action in 1982 by President R. Region.” Docket No. 9 at 3 (error in source).
                                            Case 3:19-cv-07509-SI Document 11 Filed 07/17/20 Page 2 of 3




                                   1   Robertson is “trying to start a claim against the U.S. government” on his theory that he is a prisoner

                                   2   of war. Id. Robertson further alleges that he is pretrial detainee who should be treated as innocent

                                   3   until proven guilty but deputy Jocowitz states he can treat Robertson “as so.” Id.

                                   4

                                   5                                               DISCUSSION

                                   6             A federal court must engage in a preliminary screening of any case in which a prisoner seeks

                                   7   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   8   § 1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims

                                   9   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  10   monetary relief from a defendant who is immune from such relief. See id. at § 1915A(b). Pro se

                                  11   pleadings must be liberally construed. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699

                                  12   (9th Cir. 1990).
Northern District of California
 United States District Court




                                  13             To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  14   right secured by the Constitution or laws of the United States was violated and (2) that the violation

                                  15   was committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

                                  16   (1988).

                                  17             The amended complaint fails to state a claim upon which relief may be granted. Robertson’s

                                  18   claim that he should be treated as a prisoner of war does not state a claim because it does not allege

                                  19   any facts that suggest the violation of a right secured by the Constitution or laws of the United States.

                                  20   Moreover, Robertson does not link any defendant to this claim by alleging what a defendant did or

                                  21   failed to do that showed a violation of his rights, as the court cautioned him was necessary. See

                                  22   Docket No. 7 at 3.

                                  23             The amended complaint’s allegation that a deputy is not treating Robertson as innocent until

                                  24   proven guilty fails to state a claim upon which relief may be granted. The order of dismissal with

                                  25   leave to amend explained that Robertson’s conclusory allegations of violations of constitutional

                                  26   rights without any supporting factual allegations were deficient and that the amended complaint

                                  27   needed to “allege a short and plain statement” of each claim he wanted to assert. Id. at 2, 3; see

                                  28   Fed. R. Civ. P. 8(a)(2). The court explained that, although a complaint “does not need detailed
                                                                                          2
                                            Case 3:19-cv-07509-SI Document 11 Filed 07/17/20 Page 3 of 3




                                   1   factual allegations, . . . a plaintiff's obligation to provide the ‘grounds’ of [her] ‘entitle[ment] to

                                   2   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   3   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   4   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted).

                                   5   A complaint must proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at

                                   6   570. Robertson’s conclusory allegation that deputy Jocowitz is not respecting a presumption of

                                   7   innocence does not state a claim upon which relief may be granted.

                                   8           Further leave to amend will not be granted because it would be futile: the court has already

                                   9   explained what Robertson needed to allege in his amended complaint to state a claim and he was

                                  10   unwilling or unable to do so.

                                  11

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13           This action is DISMISSED for failure to state a claim upon which relief may be granted.

                                  14   The clerk shall close the file.

                                  15           IT IS SO ORDERED.

                                  16   Dated: July 17, 2020

                                  17                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
